Citation Nr: 1023189	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for gall bladder 
cancer.

3.  Entitlement to service connection for a kidney disorder, 
claimed as kidneys tied together.

4.  Entitlement to service connection for an intestinal 
disorder, claimed as cut intestines.

5.  Entitlement to service connection for an appendectomy, 
claimed as appendicitis.

6.  Entitlement to an effective date prior to April 22, 2008, 
for the award of special monthly pension based on the need 
for aid and attendance.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied claims for 
service connection for an eye condition, gall bladder cancer, 
"kidney tied together," "cut intestines," and 
appendicitis.   The claims have been recharacterized as they 
appear on the cover page of the instant decision.

The Veteran presented testimony before the Board in February 
2010.  The transcript has been associated with the claims 
folder.

In an August 2008 rating decision, the RO awarded special 
monthly pension based on the need for aid and attendance 
effective from April 22, 2008.  The Veteran indicated that he 
was filing a notice of disagreement (NOD) with the effective 
date in a statement received in January 2009.  See VA Form 
21-4138.  (Note: the Board presumes the Veteran's statements 
requesting an effective date three months prior refers to his 
special monthly pension as this is the only VA benefits 
currently in effect).  A statement of the case (SOC) was not 
issued.  Therefore, the Board must remand the claim, pending 
the issuance of an SOC to the Veteran and receipt of his 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  This issue, as well as the 
claim for service connection for an appendectomy, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

At a hearing before the Board held on February 25, 2010, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the Veteran that a 
withdrawal of the claims of entitlement to service connection 
for an eye condition, gall bladder cancer, an intestinal 
disorder, and kidney disorder, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran for the claims of entitlement to service connection 
for an eye condition, gall bladder cancer, an intestinal 
disorder, and kidney disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  

During the February 2010 Board hearing, the Veteran withdrew 
the claims of entitlement to service connection for an eye 
condition, gall bladder cancer, an intestinal disorder, and 
kidney disorder.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeals and the claims are dismissed.


ORDER

The claims of entitlement to service connection for an eye 
condition, gall bladder cancer, an intestinal disorder, and 
kidney disorder have been withdrawn and, accordingly, are 
dismissed.


REMAND

To date, the Veteran has not been afforded a VA examination 
in conjunction with his appendix claim, but the Board finds 
that such an examination is necessary in this case.  Notably, 
his service treatment records are apparently destroyed, and 
he has provided a credible description of appendix symptoms, 
for which he received inadequate medical attention during 
service for reasons apparently due to racial discrimination.  
A VA examination addressing this disability is thus requested 
upon remand.  38 U.S.C.A. § 5103A(d) (West 2002).

As noted in the Introduction, in an August 2008 rating 
decision, the RO awarded special monthly pension based on the 
need for aid and attendance effective from April 22, 2008.  
The Veteran filed a timely NOD with the effective date in a 
statement received in January 2009.  See 38 C.F.R. 
§ 20.302(a).  (Note: the Board presumed the Veteran's 
statements requesting an effective date three months prior 
referred to his special monthly pension as this was the only 
VA benefits in effect).

Since there has been an initial RO adjudication of the claim 
and an NOD as to the effective date assigned for special 
monthly pension, the Veteran is entitled to an SOC, and the 
current lack of an SOC with respect to the claim is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2009); see also Manlincon v. 
West, 12 Vet. App. 238 (1999). 

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
gastrointestinal examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
disability of the appendix.  The examiner 
must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disability of the appendix.  The examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service.  Consideration 
of the Veteran's lay contentions is 
critical in this case, as his service 
treatment records are unavailable.  

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim for 
service connection for an appendectomy, 
claimed as appendicitis, should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

3.  The RO must also provide the Veteran 
an SOC with respect to his claim of 
entitlement to an effective date prior to 
April 22, 2008, for the award of special 
monthly pension.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed, the claim, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


